Citation Nr: 0719796	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  98-19 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability other than glaucoma.

2.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service form January 1951 to December 
1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that in June 1999, the veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002). A copy 
of the transcript of that hearing is in the claims file.

This case was previously decided by the Board in March 2003.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court), and pursuant to a Joint 
Motion for Remand, dated in October 2005, the Court remanded 
the case to the Board for further procedural development.  
The Board thereafter remanded the case to the RO in March 
2006, and the action requested in the Board's remand has been 
accomplished to the extent possible.  This case is now ready 
for further appellate review.


FINDINGS OF FACT

1.  The veteran's preexisting macular scarring of the right 
eye clearly and unmistakable existed prior to service and did 
not permanently increase in severity during service.

2.  The preponderance of the evidence is against the claim 
that the veteran currently has bilateral glaucoma which is 
related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a right eye disability, other than 
glaucoma, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).

2.  Service connection for bilateral glaucoma is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims for Service Connection

Background

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (West 2002).  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2006).  
Certain chronic diseases to include glaucoma as a disease of 
the central nervous system may be presumed to have been 
incurred in service if the disease is manifested to a degree 
of 10 percent or more within one year after service, the 
absence of any findings of the disease in service 
notwithstanding.  38 C.F.R. §§ 3.307, 3.309.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2006).  The veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A veteran who served during wartime service or after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated thereby.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2006).  VA's General Counsel has issued a Precedent 
Opinion in VAOGCPREC 3-2003 concluding that the presumption 
of soundness standard under 38 U.S.C.A. § 1111 dictates that 
VA holds the burden of proving by clear and unmistakable 
evidence that both (1) the veteran's disease or injury 
preexisted service and (2) that such diseases or injury was 
not aggravated by service.  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2006).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2006).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Service medical records reflect that at the veteran's 
November 1950 pre-induction examination, no significant eye 
abnormalities were found.  Distant vision in his right eye 
was noted to be 20/70, corrected to 20/20.  In September 
1951, he reported that he had had poor visual acuity in his 
right eye since childhood.  He said that he could not shoot a 
rifle because he could not adapt and use his left eye for 
sighting purposes.  On examination, his eyes were normal 
externally.  There were areas of deep pigmentation in the 
right fundus, and one large area of pigmentation occupied the 
right central area.  The left fundus was normal.  Uncorrected 
vision in the right eye was 20/400.  The veteran was 
diagnosed as having old, healed, non-progressive choroiditis 
of the right eye, which was deemed to have existed prior to 
service and not to have occurred in the line of duty.  The 
veteran was then placed on an E3 profile for poor vision in 
the right eye due to an old disease of the retina.  He was 
considered to be unfit for any duty which required "normal 
binocular vision."

Subsequently in September 1951, the veteran complained of 
pain in the right eye and irritability in both eyes.  Eye 
drops were prescribed for mild conjunctivitis.  A November 
1952 examination revealed normal eyes.  At a December 1952 
separation examination, his eyes appeared to be normal 
externally.  Uncorrected distant vision in the right eye was 
noted to be 20/355.  It was also noted that he had defective 
vision on the right.

At a November 1967 VA examination, the veteran's external eye 
structures were normal.

Private treatment records reflect that during a physical 
examination in March 1972, the veteran reported that his eyes 
occasionally felt as if they were burning.  In October 1975, 
he was seen for complaints of foreign bodies in both eyes.  
The examination revealed very superficial keratosis in both 
eyes.  In March 1978, he reported that he had failed a 
driving examination and his vision was reported to be 20/80 
and 20/20 without refractive error.  In October 1979 he 
complained of blurred vision in his right eye.  His visual 
acuity in the right was 20/70.  Funduscopic examination of 
the right eye showed increased cupping and blurring of the 
nasal optic disc.  The right conjunctiva was noted to be 
slightly infected.  The assessment was blurred vision in the 
right eye, rule out glaucoma.  In January 1980 it was noted 
that the grid was blurred for both eyes.  The veteran 
reported that he had been hit in the right eye with a ball, 
at age 7 or 8, and had had decreased vision in the right eye 
since then.  His vision was noted to be 20/80+ and 20/20.  
During a December 1982 outpatient visit, the veteran reported 
that he had tearing in his left eye, and that he had trouble 
with near vision.  Following an examination, it was indicated 
that he had epiphora of the left eye and Bell's palsy of the 
left eye.  During a December 1989 outpatient visit, the 
veteran reported, in pertinent part, a history of glaucoma 
(although he made no complaints regarding his vision during 
this visit).

VA treatment records reflect that in January 1990, the 
veteran was seen in the eye clinic and the assessment for the 
right eye was stable scar.  In April 1990 he reported that he 
felt that his vision was improving.  The impressions included 
macular "TOXO-like" lesion in the right eye.  In August 1990 
he reported a little improvement in his vision since his last 
vision and denied any complaints.  The impressions included 
an old, stable, macular scar in the right eye, chronic open 
angle glaucoma (COAG), and good intraocular pressure.  In 
December 1990 he reported improved vision and had no 
complaints.  No disabilities were found in either eye.  The 
assessment was status post central retinal vein occlusion 
(CRVO), stable status post panretinal photocoagulation, and 
COAG with good intraocular pressure.  During an April 1991 
visit to the eye clinic, he reported no visual disabilities 
and denied any eye pain.  He said his eyes seemed like a 
little better, although he was not seeing any clearer.  The 
impression was "TOXO" scar in the right eye.

VA treatment records for the period of June 1993 to February 
1998 reflect that examination was negative for floaters, 
blurry eyes, pain, flashes, and that the veteran stated that 
his eyes were getting better.  Visual acuity was assessed at 
not worse than 20/60+2.  In June 1994, it was noted that the 
veteran was being treated for ocular hypertension, macular 
scars in the right eye and an old CRVO in the left eye.  
Visual acuity was assessed at not worse than 20/50-2.  In 
October 1995, no visual complaints or changes were noted and 
visual acuity was again not worse than 20/50-2.  The 
assessment was COAG, history of macular scar of the right eye 
causing decreased visual acuity, and status post CRVO of the 
left eye.  In May 1997, visual acuity was not worse than 
20/40-2, and in February 1998, visual acuity was not worse 
than 20/50-2.  

In a July 1998 written statement, the veteran asserted that 
prior to service he had an (unspecified) right eye injury.  
During rifle firing training, fumes and debris from trash had 
apparently gotten in his eye.  His vision apparently went 
from 20/70 to 20/400.  He said that he always had blurring 
vision in his right eye, and still had it.

The veteran attached to his written statement the report of a 
July 1998 private examination, in which the veteran was noted 
to have had a macular scar of his right eye, secondary to a 
baseball injury at age 12, an old CRVO of the left eye (circa 
1988), bilateral glaucoma, and refractive error of both eyes.  
His subjective symptoms included blurry vision.  Following an 
examination, he was diagnosed as having an old macular scar 
of the right eye, bilateral glaucoma, an old CRVO of the left 
eye, and a refractive error of both eyes.

In an August 1998 letter, K.G. Payne O.D. stated that he had 
reviewed the veteran's medical records from 1951 to the 
present.  He indicated, in pertinent part, that the change in 
the veteran's vision from 20/70 on entrance to 20/355 at 
separation did "agree with [the veteran's] statement that his 
right eye did in fact get worse during service."  Visual 
acuity currently was 20/50.  Dr. Payne went on to say: "Since 
his vision in his right eye is much better than 2- /355 or 
20/70 today, I think at this point that is a mute point.  
However, in an outpatient medical record dated in August 
1998, Dr. Payne included the following language: "Upon 
reviewing [the veteran's] record and prior examination I see 
no visual reason this [veteran] should receive disability."  
In another outpatient record (dated in January 2000), Dr. 
Payne wrote the following: "Spoke [with the veteran] about 
disability [and] vision. Refused to write letter stating 
injury in service caused glaucoma."  Medical records reflect 
that the veteran continued to seek outpatient from Dr. Payne 
for various eye symptoms through May 2001.

At his June 1999 Board hearing, the veteran testified that 
when he was a child, he was hit with a ball which scratched 
his right eye.  He subsequently did not have problems with 
the right eye (he could read and hunt without difficulty), 
and it felt fine during his induction examination.  While on 
active duty, however, he apparently was training on a rifle 
range when he was exposed to smoke and trash residue, and his 
eye became irritated and itchy as a result.  He was diagnosed 
as having mild conjunctivitis and prescribed eye drops.  He 
denied having been prescribed glasses while in service.  
According to the veteran, it might have been more than two or 
three years after discharge before he sought treatment for 
his vision.  Concerning glaucoma, the veteran believed he was 
first diagnosed as having this condition in 1991.

VA treatment records for the period of June to November 1999 
reflect that in June 1999, the veteran was evaluated for his 
COAG.  Visual acuity evaluation revealed findings that 
included 20/80 and 20/80-1.  In November 1999, there were 
notations of visual acuity at 20/100, and the examiner 
diagnosed COAG, with slight progression from December 1998 to 
August 1999, CRVO of the left eye, and macular scar of the 
right eye.

In a January 2000 letter, V. B. Thomas, O.D. said that he had 
reviewed the veteran's medical records from 1995 to the 
present, and that he totally agreed with Dr. Payne's 
assessment of the veteran's previous condition.

VA treatment records for the period of May 2000 to July 2001 
reflect that in May 2000, the veteran continued to 
demonstrate visual acuity of as poor as 20/100.  In July 
2001, it was not worse than 20/60+2.  

At an October 2001 examination for VA purposes, the veteran 
stated that at age 12, he had been hit in the right eye with 
a baseball, which resulted in a scar over that eye.  He 
asserted that exposure to gun smoke, powder, and debris 
during active duty had worsened his preexisting right eye 
condition.  He also reported having been treated for COAG in 
both eyes since service.

On examination, uncorrected visual acuity in the right eye 
was 20/100, while uncorrected visual acuity in the left eye 
was 20/60.  External examination revealed normal lids, 
lashes, and orbital structures.  Extraocular muscle 
examination was full and orthophoric.  Slit lamp examination 
showed normal lids, lashes, conjunctiva, cornea, and 
structures.  The anterior chambers were deep and quiet on 
both sides.  Examination of the crystal and lens showed 1+ 
nuclear sclerosis with some water clefts in both eyes, worse 
on the right.  A dilated funduscopic examination showed sharp 
and flat optic nerves with a cup-to-disc ratio of 0.6 in each 
eye.  There was a dense pigmented scar located in the center 
of the macular in the right eye, and a number of small 
pigmented scars scattered throughout the macula and in the 
mid-periphery in the left eye.

The veteran was diagnosed as having, in pertinent part, 
bilateral COAG.  He had a macular scar of the right eye which 
was deemed to be from the baseball injury at age 12.  The 
examiner wrote that it was as least as likely was not that 
the exposure to gun smoke, powder, and debris "could have" 
aggravated the macular scar condition.  The examiner also 
opined that it was as least as likely as not that gun smoke, 
powder, and debris had aggravated the bilateral COAG.

However, after being asked to clarify his opinions, the same 
examiner wrote in June 2002 that he did not believe that the 
veteran's exposure to gun smoke, powder, and debris could 
have aggravated the macular scar.  The examiner further wrote 
that he did not believe that the exposure gun smoke, powder, 
and debris had aggravated the veteran's bilateral COAG.

Private treatment records from August 2002 reflect naked 
visual acuity of 20/50-1 on the right and 20/30-1 on the 
left, and that the old prescription produced 20/40-1 on the 
right and 20/25 on the left.  It was also noted that the 
veteran had been treating at VA for his glaucoma and that 
chorioretinitis was demonstrated in the right eye.  

A private treatment record from March 2003 reflects that the 
veteran's best corrected acuity at this time was 20/50- on 
the right and 20/30- on the left.  

VA treatment records for the period of January 2004 to 
November 2005 reflect that in January 2004, the veteran's 
visual acuity was at worst, 20/80.  In May 2004, it was noted 
that the veteran was to be scheduled for laser surgery at a 
laser clinic due to high intraocular pressure.  




Analysis

As an initial matter, the Board acknowledges that the veteran 
was not found to have any eye conditions upon entrance, and 
thus is presumed to have been physically sound in that 
regard.  However, the service medical records do reflect that 
he was diagnosed as having a right eye disability (healed, 
non-progressive choroiditis) which was deemed to have existed 
prior to service.  This diagnosis comports with the veteran's 
repeated assertions that he injured his right eye at a young 
age after being struck by a baseball.  Based on this clear 
and mistakable (obvious or manifest) evidence, the Board 
finds that the presumption of soundness has been rebutted to 
the extent that he did have eye disability that preexisted 
service.  The question now is whether the veteran's 
preexisting right eye disability was aggravated by active 
duty.

The veteran has asserted that exposure to gun smoke, powder, 
and trash residue during active duty aggravated his 
preexisting right eye condition, and he points to the 
diminution of his uncorrected right eye vision from 20/70 at 
entrance to 20/355 at separation as proof.  On its face, this 
discrepancy in visual acuity would tend to show an increase 
in severity in the condition during service.  However, a 
review of the records after service clearly shows that there 
was no permanent increase in severity of the visual acuity 
during service.  For example, in October 1979 visual acuity 
on the right was 20/70, which was the same as noted on 
examination for entry into service.  Moreover, according to 
Dr. Payne visual acuity in the right eye in 1998 had improved 
to 20/50, which was even better than that noted on entry 
examination.

A VA examiner in October 2001 diagnosed the veteran as having 
a macular scar of the right eye, and opined that it was as 
least as likely as not that the gun smoke, powder, and debris 
"could have" aggravated this condition in service.  This 
examiner, however, later clarified his comments indicating 
his assessment that the preexisting condition was not 
aggravated during service.

Based on its review of the entire record, including the 
various medical opinions contained therein, the Board finds 
that the evidence clearly and unmistakably shows the 
condition was not aggravated by service.  It is clear that 
the very term aggravation contemplates a permanent increase 
in severity of the disability; however, as shown by the 
evidence of record the veteran's visual acuity is better now 
than when he entered service.  Given the fact that the 
condition is less disabling currently than it was at the time 
of entry, the inescapable conclusion follows that there was 
no aggravation of the disability during service.  The Board 
therefore finds that service connection is not warranted for 
right eye disability to include macular scarring.

Concerning bilateral glaucoma (a condition which the veteran 
has repeatedly been diagnosed as having), the Board notes 
that the VA examiner in October 2001 opined that this 
disability had been aggravated by exposure to gun smoke, 
powder, and debris during active duty.  As an initial matter 
the Board notes that the veteran has never alleged that he 
had had preexisting glaucoma prior to entrance, so 
consideration of this claim for service connection on the 
basis of aggravation of a preexisting condition is 
inappropriate.

Moreover, the claims file contains other medical evidence 
that the veteran's bilateral glaucoma is unrelated to 
service.  First, the same VA examiner (in June 2002) himself 
opined that he did not believe that the exposure gun smoke, 
powder, and debris had aggravated the veteran's bilateral 
glaucoma.  Moreover, in his January 2000 notation, Dr. Payne 
indicated his refusal to write a letter opining that any 
injury in service had caused the veteran's glaucoma.  Dr. 
Thomas's January 2000 letter also essentially affirmed this 
opinion.

The Board acknowledges the veteran's written statements and 
oral testimony essentially to the effect that his glaucoma 
began in service.  However, as a layman, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim of service 
connection for bilateral glaucoma; thus the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well- 
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2006).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and its implementing regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

More specifically, following the Board's remand of March 
2006, an August 2006 letter advised the veteran of the 
evidence necessary to substantiate his claims, and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 193 
(2002).

Although the August 2006 VCAA notice letter was provided 
after the rating action that denied the claims and did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have then been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The RO also subsequently adjudicated the claims in the 
Supplemental Statement of the Case, dated in November 2006.

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained or that are 
not adequately addressed by documents or records contained 
within the claims file.  

In this regard, the RO has obtained the private and VA 
treatment records specifically identified by the veteran.  In 
addition, in a September 2002 memorandum, the veteran 
asserted, in pertinent part, that he had sought treatment at 
the Durham VA Medical Center (VAMC) since 1957.  He attached 
a September 2002 memorandum from the Chief of Veteran's 
Health Information Management Section at the Durham VAMC, who 
confirmed that that veteran had sought treatment at that VAMC 
between 1957 and 1985, and in 1989.  However, she also noted 
that the veteran's records had been retired, and that despite 
several attempts in reviewing all logs of retired records, 
they were unsuccessful in locating his records.  Although 
these records are not contained in the claims file, the Board 
is satisfied that substantial and sufficient efforts have 
been made to obtain them and further development in this 
regard would be futile and only cause unnecessary delay.  The 
Board also notes that the Board has recently received 
additional VA and private treatment records dated since 1993, 
which it has considered in its review of the veteran's claims 
on appeal. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  The veteran underwent examinations for VA purposes 
in December 1967 and October 2001.  The reports of these 
examinations (in addition to the June 2002 addendum report) 
have been obtained and considered by the Board.  The veteran 
and his representative had every opportunity to provide 
opinion evidence in support of the veteran's claims, but 
apparently chose not to do so.  They have also not indicated 
any intention to provide any additional evidence in support 
of the veteran's claims.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.


ORDER

Service connection for right eye condition to include macular 
scarring of the right eye is denied.

Service connection for bilateral glaucoma is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


